FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWARD VINCENT RAY, Jr.,                         No. 15-15745

               Plaintiff - Appellant,            D.C. No. 4:11-cv-05550-YGR

 v.
                                                 MEMORANDUM*
A. LEAL, Serial #8587P /Ind. and Off.
Cap; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Yvonne Gonzalez Rogers, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Edward Vincent Ray, Jr., a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Tucker v. Baxter Healthcare Corp., 158 F.3d 1046, 1049 (9th Cir. 1998).

We may affirm on any ground supported by the record. Enlow v. Salem-Keizer

Yellow Cab Co., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

      Dismissal of Ray’s action was proper because, even with the benefit of

statutory and equitable tolling, Ray failed to file his action within the applicable

statute of limitations. See Cal. Code Civ. Proc. §§ 335.1 (two-year statute of

limitations for personal injury actions); 352.1(a) (statutory tolling due to

incarceration not to exceed two years); Canatella v. Van De Kamp, 486 F.3d 1128,

1132-33 (9th Cir. 2007) (forum state’s personal injury statute of limitations and

tolling laws apply to § 1983 actions); McDonald v. Antelope Valley Cmty. Coll.

Dist., 194 P.3d 1026, 1033, 1039-40 (Cal. 2008) (setting forth California’s

equitable tolling doctrine and noting that “voluntary abandonment . . . may be

relevant to whether a plaintiff can satisfy the three criteria for equitable tolling”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      All pending motions and requests are denied.

      AFFIRMED.




                                            2                                      15-15745